PER CURIAM.
In this appeal, the appellant stands on the one ground, to wit: that it was error for the trial court to admit testimony of the defendant that the subject property was encumbered by a mortgage and the amount *709thereof. All other assignments of error were abandoned.
The evidence submitted by the appellant and the appellees, as to fair market value of the property, ranged from $7,600.00 up to $26,000.00, which evidence was from appraisers. The testimony of the defendant that there was a mortgage of $11,560.00 on the land, although it had no place in determining the fair market value, constituted at most only harmless error inasmuch as the verdict of the jury was well within the extremes of market value, to wit: $12,000.00.
Therefore, the final judgment is Affirmed.
RAWLS, Acting C. J., and JOHNSON and WIGGINTON, JJ., concur.